Citation Nr: 1604489	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-06 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE

Entitlement to service connection for a skin disability, including as secondary to herbicide exposure.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1957 to November 1967 and from September 1990 to April 1991, including service in the Republic of Vietnam and the Southwest Asia Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran initially filed a claim for service connection for a skin disability that was denied in an unappealed October 2008 rating decision.  This decision became final.  He sought to reopen his previously denied claim in June 2010, but the RO declined to reopen the matter in an October 2010 rating decision due to lack of new and material evidence.  Both of the RO's denials were based, in part, on a lack of records showing the Veteran served in the Republic of Vietnam.  In a memorandum dated September 2012, the Joint Services Records Research Center (JSRRC) confirmed that the Veteran served in the Republic of Vietnam.  This memorandum is an official report from the Veteran's service department and it provides a basis for an award of benefits based on the Veteran's original claim.  Under 38 C.F.R. § 3.156(c), however, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement under subpart (a) that there first be new and material evidence to reopen the claim.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (records provided by JSRRC constitute official service department records and official service department records are new and material evidence, thus requiring de novo review or reconsideration).  As such, the Board must consider the service connection claim for a skin disability on the merits, without addressing any threshold issue of whether new and material evidence has been received to reopen the claim.  See 38 C.F.R. § 3.156(c).

The Veteran was afforded a Video Conference hearing before the undersigned Veterans Law Judge (VLJ) in December 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The record reflects that the Veteran was first treated for basal cell carcinoma and actinic keratosis in March 1997.  Since that time, he has had multiple lesions, many of which tested positive for basal cell carcinoma, removed from various parts of his body, especially from his face and head.  He has also had numerous lesions characterized as actinic keratosis.  

In a July 2010 statement, the Veteran asserted that his skin lesions increased in size and came more frequently after returning from the Persian Gulf.  He stated that extended periods of time in the heat and sunlight in the Persian Gulf as well as exposure to oil field fire smoke and smoke from destroying munitions may have contributed to the increase in his skin cancer incidences.  He also noted that he worked on a crew dismantling the U.S.S. Mahnomen County in the Republic of Vietnam, which entailed long days ashore exposed to extreme heat and sun.  Records confirm that the Veteran worked on dismantling the U.S.S. Mahnomen County in Vietnam and exposure to herbicide is conceded. 

In addition, the record reflects that the Veteran was exposed to ionizing radiation several times in 1963 and 1964 at the McMurdo Station in Antarctica and the Naval Nuclear Power Unit at Fort Belvoir, Virginia.  See service personnel records. 

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

The Veteran and his representative have requested that the Veteran be provided a VA examination to determine the etiology of his current skin conditions - basal cell carcinoma and actinic keratosis.  Specifically, a VA examiner should provide an opinion as to whether the Veteran's currently diagnosed basal cell carcinoma or actinic keratosis may have been caused by in-service exposure to herbicide agents, Gulf War burn pits or particulate matter, external ionizing radiation, or any other incident of service.   The Board does not have the medical expertise to determine whether the Veteran's various in-service exposures were a factor in the development of his basal cell carcinoma or actinic keratosis.  Therefore, the Board requests a VA examination and opinion on this matter.  See 38 U.S.C.A. § 5103A(d) (duty to assist-VA examinations); Colvin v. Derwinski, 1 Vet. App. 171(1991) (if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions). 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran for his assistance in identifying any outstanding pertinent treatment records for his basal cell carcinoma or actinic keratosis and attempt to obtain those records and associate them with the claims file.

2.  Following the guidelines in 38 C.F.R. § 3.311, determine if the dose estimates for ionizing radiation contained in the Veteran's service personnel files are accurate.  After confirming the new dose estimate, obtain a medical opinion as to the relationship between the Veteran's ionizing radiation exposure as found in the dose estimate and his subsequent skin cancer and its residuals.

3.  Schedule the Veteran for a VA examination by an appropriate specialist to determine the etiology of the Veteran's basal cell carcinoma and actinic keratosis.  The claims file and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, and any relevant tests results.
The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

a.  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  

b.  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology; (2) a diagnosable chronic multi-symptom illness with a partially explained etiology; or (3) a disease with a clear and specific etiology and diagnosis? 

c.  If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

d.  Is it at least as likely as not that any diagnosed skin disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including (1) exposure to herbicide while serving in the Republic of Vietnam or (2) environmental exposures during service in Southwest Asia during the Persian Gulf War, to include burn pit smoke and particulate matter?

e.  Is it at least as likely as not that any diagnosed skin disorder manifested to a compensable degree during the first year after separation from service - for each of the Veteran's tours of duty?

In answering all questions (a) to (e), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  Then readjudicate the claim for service connection for basal cell carcinoma and actinic keratosis, and for any related residuals.   If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims files since the statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

